Maxwell, J.
The White Sulphur Springs company obtained an injunction to restrain Wellington Holly, treasurer of White Sulphur township, and all other persons, from collecting taxes, levied on its property to the amount of 700 *599dollars, levied by the school commissioners of said township, on the property of said company.
The bill avers that the persons who made, or pretended to make the levy, were not at the time they made or attempted to make the levy, regularly elected and qualified school commissioners.
The bill also avers that the said levy ©f 700 dollars, is based upon the valuation of 1860, which has since been reduced one-half.
There is an averment that the said treasurer is about to collect the said levy.
The defendants filed their answer, and on their motion the injunction was dissolved, and the complainant has appealed from the order dissolving the injunction.
The counsel for the appellant alleges that the motion was made to dissolve the injunction, and that the order dissolving it were both made before the answer was filed, although it appears from the record that the answer was filed first, and asks this court to consider the case, as if the answer had not been filed when the said order was made.
"Whether the answer was filed before or after the order was made, cannot be material, because the bill upon its face does not show any grounds for an injunction.
There is no averment in the bill, that any irreparable damage will be done the plaintiff if the collection of the levy is allowed to proceed. There is not even an averment that the treasurer is insolvent, and that an action against him at law would be unavailing.
If every averment in the bill is true, there is an adequate and complete remedy at law for all the wrongs which may be done the plaintiff.
The order dissolving the injunction ought, therefore, to be affirmed, with damages and costs to the appellees.
The other judges concurred.
DECREE AFFIRMED.